
	
		III
		112th CONGRESS
		1st Session
		S. RES. 339
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Committee on Commerce, Science, and Transportation.
	
	
		Whereas, the Committee on Commerce, Science, and
			 Transportation conducted an investigation in 2009 into aggressive sales tactics
			 on the Internet and their impact on American consumers;
		Whereas, the Committee has received a request from a state
			 law enforcement official for access to records of the Committee's
			 investigation;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Committee on Commerce, Science, and Transportation,
			 acting jointly, are authorized to provide to law enforcement officials,
			 regulatory agencies, and other entities or individuals duly authorized by
			 federal, state, or local governments, records of the Committee's investigation
			 into aggressive sales tactics on the Internet and their impact on American
			 consumers.
		
